- - - ----- --- department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division hay uniform issue list legend taxpayer a plan irac employer financial_institution e amount amount amount amount4 amount amount amount amount amount date date date date date date date date year1 year2 year3 dear this is in response to your request dated date as supplemented by correspondence dated date in which you request through your authorized representative a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution from plan b totaling amount taxpayer a asserts that his failure to accomplish a direct_rollover of a portion of amount equal to amount from plan b to ira c an individual_retirement_arrangement ira described under sec_408 of the code within the 60-day period prescribed by sec_402 was due to the failure of financial_institution e to correctly process taxpayer a's rollover request taxpayer a further represents that amount has not been used for any other purpose taxpayer a participated in plan b an employee_stock_ownership_plan esop maintained by employer d for its employees employer d is an s_corporation taxpayer a represents that plan b is qualified under sec_401 a and e of the code on date taxpayer a's esop account sold shares of stock to employer din exchange for cash and a promissory note note with an initial balance equal to amount note was payable to plan b for the benefit of taxpayer a and principal and interest were payable in four equal annual installments the final payment under note was payable on date in amount note was retained in taxpayer a's plan account and taxpayer a received a copy of note on date taxpayer a separated from service with employer d on date taxpayer a completed a participant payment election form and a direct_rollover form on these forms taxpayer a requested that his entire vested account balance under plan be directly rolled over to ira c the form provided three options for payment to the receiving ira a check mailed to the receiving institution a check payable to the ira and mailed to the taxpayer or a wire transfer from plan to the receiving institution on date taxpayer a completed the direct_rollover form and elected the last option for the method of distribution substituting wire for journal transfer accompanying the direct_rollover form was a notice to participant of distribution election it provided a 'put option' with respect to any part of the distribution made in stock it further stated that the distribution may be made in cash or a combination of cash and note rather than in employer stock on date taxpayer a's plan account balance consisted of shares of stock cash and the remaining balance due on note taxpayer a was informed that the employer d stock in taxpayer a's esop account would be transferred and simultaneously purchased by employer d specifically employer d would purchase the stock through a cash payment equal to percent of its value with the balance payable by employer d to ira c pursuant to the terms of a promissory note executed by taxpayer a and employer d note on date note identified ira c as the payee and provided that employer d would pay ira c principal and interest equal to amount in four equal annual installments taxpayer a was given a copy of note because financial_institution e maintained both taxpayer a's ira c and the accounts under plan it processed both sides of the direct_rollover which it did on date in year on date the cash in taxpayer a's account under plan b equal to amount was directly rolled over to ira c on the day before date taxpayer a had contacted financial_institution e to ask whether it would assume custody of note a week later financial_institution e informed taxpayer a that it would not take custody of note taxpayer a contacted an official of employer d who stated that employer d would ask financial_institution e to take custody of both note and note ultimately note and note were not transferred to ira c rather employer d retained possession of the notes taxpayer a did not realize that financial_institution e's failure to take custody of note and note meant that the amounts due under note sec_1 and were not rolled over because taxpayer a had requested a direct rollover of his entire plan account balance via a journal transfer eg account receivable no withholding_tax was taken from the amounts due under note and note and financial_institution e was involved in both sides of the transaction on date of year after the 60-day rollover period the final installment_payment under note in an amount equal to amount was paid_by employer d by wire directly to ira c on date of year a date after date an installment_payment under note in an amount equal to amount was wired directly to ira c in april of year taxpayer a received a form_1 099-r for the distribution from plan in year the year form_1 099-r reflected a total_distribution equal to amount an amount equal to taxpayer a's entire vested account balance under plan ie the cash and the value of note sec_1 and the form_1 099-r indicated distribution code g direct_rollover taxpayer a's professional tax preparer prepared his federal_income_tax return for year year return in which the distribution of his entire account in plan was reported as a direct_rollover to ira c after taxpayer a filed his year return taxpayer a also received a form_5498 from financial_institution e reflecting a rollover_contribution to ira c equal to amount an amount less than amount taxpayer a did not attempt to reconcile the amounts on the form sec_1 099-r and because he believed his entire account in plan had been rolled over and his year return had already been filed in may of year taxpayer a received a form_5498 from financial_institution e which reported a contribution to ira c equal to amount the sum of amount and amount the installment payments made on date on note and date on note respectively taxpayer a became concerned when he noticed that the installment payments were reported as regular ira contributions rather than as rollover_contributions and immediately contacted financial_institution e financial_institution e sent a corrected form_5498 that identified the two payments as rollover_contributions taxpayer a's tax preparer however informed taxpayer a that a form_5498 should not be issued if the entire plan account had been directly rolled over discussions with employer d resulted in employer d pre paying the balance due under note equal to amount in the form of check payable to taxpayer a's ira con date amount amount and amount total amount ie the portion of amount that was not directly rolled from plan to ira c based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to amount the final installment_payment due under note that was contributed by employer d to ira c on date amount the installment_payment due under note that was contributed by employer d to ira c on date and amount the remaining balance due under note that was contributed by employer d to ira con date with respect to your ruling requests sec_401 a of the code provides the qualification rules applicable to retirement plans set up by employers exclusively to benefit their employees and their beneficiaries sec_4975 of the code provides that an employee_stock_ownership_plan esop is a defined_contribution_plan -- a which is a stock_bonus_plan which is qualified or a stock_bonus_plan and a money purchase plan both of which are qualified under sec_401 a and which are designed to invest primarily in qualifying employer_securities and b which is otherwise defined in regulations prescribed by the secretary sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees' trust described in sec_401 a of the code which is exempt from tax under sec_501 a shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a qualified employees trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph sec_402 of the code provides generally that sec_402 shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the day requirement under subparagraph a where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_402 sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or a portion of the balance_to_the_credit of an employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made -- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more b any distribution to the extent the distribution is required under sec_401 a and c any distribution which is made upon hardship of the employee sec_402 of the code provides that the transfer of an amount equal to any portion of the proceeds from the sale of property received in the distribution shall be treated as the transfer of property received in the distribution sec_402 of the code provides that the excess of the fair_market_value of property on sale over its fair_market_value on distribution shall be treated as property received in the distribution sec_402 of the code provides that no gain_or_loss shall be recognized on any sale described in subparagraph a to the extent that an amount equal to the proceeds is transferred pursuant to paragraph sec_402 of the code defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 maintained by an eligible_employer as described in sec_457 and vi an annuity_contract described in sec_403 sec_402 of the code provides for a written explanation to recipients of distributions eligible for rollover treatment sec_402 provides in pertinent part that the plan_administrator of any plan shall within a reasonable period of time before making an eligible_rollover_distribution provide a written explanation to the recipient of the provisions under which the recipient may have the distribution directly transferred to an eligible_retirement_plan and of the provisions under which the distribution will not be subject_to tax if transferred to an eligible_retirement_plan within days after the date on which the recipient received the distribution sec_401 a of the code provides the rules for governing direct transfers of eligible rollover distributions sec_1 a -1 of the federal_income_tax regulations regulations question answer -3 provides generally that a direct_rollover that satisfies sec_401 a of the code is an eligible_rollover_distribution that is paid directly to an eligible_retirement_plan for the benefit of the distributee a direct_rollover may be accomplished by any reasonable means of direct payment to an eligible_retirement_plan reasonable means of direct payment include for example a wire transfer or the mailing of a check to the eligible_retirement_plan sec_1_401_a_31_-1 of the regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred regarding ruling requests and taxpayer a formally requested a direct_rollover of his entire account balance under plan b to ira c employer d could have repurchased all of the stock in cash in connection with the simultaneous transfer and purchase of the stock in order to effectuate taxpayer a's request to have his entire account balance in plan b directly rolled over to c n ira while both taxpayer a and employer d intended to directly roll over taxpayer a's entire account balance financial_institution e failed to identify the balances due under note and note in ira cas accounts_receivable or accept custody of note sec_1 and taxpayer a never had possession of note or note or any amounts payable under the terms of the notes and the amounts due under the notes were paid directly to ira c although note was payable to taxpayer a's plan b account and not to ira c taxpayer a had requested a direct_rollover of his account in plan b and the payment was made by employer d directly to ira c therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount amount and amount the sum total of which equals amount from plan b provided all other requirements of sec_402 except the 60-day requirement were met with respect to the contributions of amount amount and amount to ira c such contributions will be considered rollover_contributions within the meaning of sec_402 this letter_ruling is based on the assumption that plan b is a plan qualified within the meaning of sec_401 a of the code and an esop as defined in e this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t1 sincerely yours -w carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter cc
